DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations claimed in claims 1-4 (with respect to the “at least one” limitation, see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, claim 1 requires the term “adjustable”. At the instant, the term is indefinite. As well known in the art, the term “adjustable” requires that the member is able to be changed in size, shape or position according to what you want or need, so as to match or fit. At the instant, the handle and the mechanism are not adjusting to a position in order to fit with something; the handle and the mechanism are moving between a first position toward a second position and returning to the first position. 
Therefore, applicant is advised to either 1) in his next remarks, define what he means by “adjustable”, or 2) provide the proper term as known in the art. Correction is required.
Second, the term “at least one” drive unit is indefinite since there is only one drive unit, not more than one and there is no disclosure or illustration of how it will work with more than one drive unit. Correction is required.

Claim 2, the term “at least one” bearing element is indefinite since there is no disclosure or illustration of more than one bearing element 3.3. Correction is required.

Claim 3, the term “at least one” holding element is indefinite since there is no disclosure or illustration of one or more than two holding elements. The invention requires a pair of holding element. Correction is required.

Claim 4, the term “at least one” roller element is indefinite since there is no disclosure or illustration of more than one roller element. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 10,550,611 to Och.

    PNG
    media_image1.png
    507
    1602
    media_image1.png
    Greyscale

Och discloses a door handle assembly that comprises a movable door handle (14) having a handle support structure (20,40); a mechanism for moving the door handle between a starting or non-use position (fig 1) and a use position (fig 2).
The mechanism comprises a drive unit (42) and a force transfer element in the form of a roller mechanism (46).
The roller mechanism is operatively connected to the handle support structure in order to shift the door handle from the starting or non-use position into the use position or vice versa.
The mechanism further comprises a bearing element (22) on which the handle support structure and the door handle are arranged to pivot about a pivot axis.
The drive unit is a linear drive unit having an output element on which the roller element is arranged.
The handle support structure further comprises a guiding element as a guiding bar (40) for guiding the roller when moving the handle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,550,611 to Och in view of US Pat No 11,214,994 to Han et al (Han).
Och discloses that the handle support structure comprises a holding bar (20) to support the handle. However, Och fails to discloses an additional holding bar. 

    PNG
    media_image2.png
    630
    1643
    media_image2.png
    Greyscale

Han teaches that it is well known in the art to provide a pair of holding bars (42 or 45) on a handle support structure (40) to provide extra support to the bearing elements (43) and the door handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure described by Och with an additional holding bar, as taught by Han, in order to provide extra support to the bearing elements and the door handle.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,550,611 to Och in view of US Pat No 9,605,452 to Yoshino et al (Yoshino).
Och device is capable of being provided by a controller to operate the drive unit. 
However, Och fails to disclose that the controller is connected to a detection unit to detect the approach of an object to the handle and operate the drive unit.

    PNG
    media_image3.png
    636
    776
    media_image3.png
    Greyscale

Yoshino teaches that it is well known in the art to provide a handle assembly with a controller (CT) that is connected to a detection unit (13) to detect the approach of an object to the handle (11) and operate the drive unit (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly described by Och with a detection unit, as taught by Yoshino, in order to operate the drive unit in response to the detection on the handle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 16, 2022